Exhibit 10.4

 

EARTHLINK, INC.

2006 EQUITY AND CASH INCENTIVE PLAN

 

Nonqualified Stock Option Agreement

For Directors

 

No. of shares subject to

Nonqualified Stock Option:           

 

THIS NONQUALIFIED STOCK OPTION AGREEMENT (this “Agreement”) dated as of the
       day of                               , 20     , between EarthLink, Inc.,
a Delaware corporation (the “Company”), and
                                        (the “Participant”), is made pursuant
and subject to the provisions of the Company’s 2006 Equity and Cash Incentive
Plan (the “Plan”), a copy of which is attached hereto.  All terms used herein
that are defined in the Plan have the same meaning given them in the Plan.

 


1.             GRANT OF OPTION.  PURSUANT TO THE PLAN, THE COMPANY, ON
                            , 20      (THE “DATE OF GRANT”), GRANTED TO THE
PARTICIPANT, SUBJECT TO THE TERMS AND CONDITIONS OF THE PLAN AND SUBJECT FURTHER
TO THE TERMS AND CONDITIONS SET FORTH HEREIN, THE RIGHT AND OPTION TO PURCHASE
FROM THE COMPANY ALL OR ANY PART OF AN AGGREGATE OF             SHARES OF THE
COMMON STOCK OF THE COMPANY, AT THE PRICE OF $           PER SHARE (WHICH IS NOT
LESS THAN THE FAIR MARKET VALUE OF A SHARE OF COMMON STOCK ON THE DATE OF
GRANT).  THIS OPTION IS INTENDED TO BE TREATED AS A NONQUALIFIED STOCK OPTION,
WHICH IS NOT SUBJECT TO CODE SECTION 422.  THIS OPTION IS EXERCISABLE AS
HEREINAFTER PROVIDED.


 


2.             TERMS AND CONDITIONS.  THIS OPTION IS SUBJECT TO THE FOLLOWING
TERMS AND CONDITIONS:


 


(A)           EXPIRATION DATE.  THIS OPTION SHALL EXPIRE AT 11:59 P.M. ON
                        , 20      (THE “EXPIRATION DATE”) OR SUCH EARLIER TIME
AS SET FORTH IN SECTIONS 3, 4, 5 OR 6 OF THIS AGREEMENT.  IN NO EVENT SHALL THE
EXPIRATION DATE BE LATER THAN 10 YEARS FROM THE DATE OF GRANT.


 


(B)           EXERCISE OF OPTION.  EXCEPT AS PROVIDED IN THE PLAN AND IN
SECTIONS 3, 4, 5 OR 6 OF THIS AGREEMENT, THIS OPTION SHALL BECOME EXERCISABLE
WITH RESPECT TO        PERCENT (    %) OF THE SHARES OF COMMON STOCK SUBJECT TO
THE OPTION ON EACH OF THE          ANNIVERSARIES OF THE DATE OF GRANT, PROVIDED
THAT THE PARTICIPANT HAS CONTINUOUSLY SERVED AS A MEMBER OF THE BOARD OR THE
BOARD OF DIRECTORS OF AN AFFILIATE FROM THE DATE OF GRANT UNTIL EACH SUCH TIME. 
ONCE THIS OPTION HAS BECOME EXERCISABLE IN ACCORDANCE WITH THE PRECEDING
SENTENCE, IT SHALL CONTINUE TO BE EXERCISABLE UNTIL THE EARLIER OF THE
TERMINATION OF THE PARTICIPANT’S RIGHTS HEREUNDER PURSUANT TO SECTIONS 3, 4, 5
OR 6 OF THIS AGREEMENT, OR UNTIL THE EXPIRATION DATE.  A PARTIAL EXERCISE OF
THIS OPTION SHALL NOT AFFECT THE PARTICIPANT’S RIGHT TO EXERCISE THIS OPTION
WITH RESPECT TO THE REMAINING SHARES, SUBJECT TO THE CONDITIONS OF THE PLAN AND
THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


(C)           METHOD OF EXERCISE AND PAYMENT FOR SHARES.  THIS OPTION SHALL BE
EXERCISED BY DELIVERING WRITTEN NOTICE OF EXERCISE, ALONG WITH THE OPTION PRICE
FOR THE PORTION OF THE OPTION BEING EXERCISED AND ALL APPLICABLE TAX
WITHHOLDINGS, TO THE ATTENTION OF THE COMPANY’S SECRETARY AT THE COMPANY’S
ADDRESS SPECIFIED IN SECTION 11 BELOW.  THE EXERCISE DATE SHALL BE THE DATE OF
DELIVERY.  THE PARTICIPANT SHALL PAY THE OPTION PRICE AND ALL APPLICABLE TAX
WITHHOLDINGS IN CASH OR CASH EQUIVALENT ACCEPTABLE TO THE COMMITTEE.  HOWEVER,
THE COMMITTEE IN ITS DISCRETION MAY, BUT IS NOT REQUIRED TO, ALLOW THE
PARTICIPANT TO PAY THE OPTION PRICE AND TAX WITHHOLDINGS (I) BY SURRENDERING
SHARES OF COMMON STOCK THE PARTICIPANT ALREADY OWNS, (II) BY A CASHLESS EXERCISE
THROUGH A BROKER, (III) BY SUCH OTHER MEDIUM OF PAYMENT AS THE COMMITTEE SHALL
AUTHORIZE OR (IV) BY ANY COMBINATION OF THE ALLOWABLE METHODS OF PAYMENT SET
FORTH HEREIN.


 


(D)           TRANSFERABILITY.  EXCEPT AS PROVIDED HEREIN, THIS OPTION IS
NONTRANSFERABLE AND, DURING THE PARTICIPANT’S LIFETIME, ONLY THE PARTICIPANT MAY
EXERCISE THIS OPTION.  NOTWITHSTANDING THE FOREGOING, THIS OPTION MAY BE
TRANSFERRED BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION, AND DURING THE
PARTICIPANT’S LIFETIME, MAY BE TRANSFERRED BY THE PARTICIPANT TO THE
PARTICIPANT’S CHILDREN, GRANDCHILDREN, SPOUSE, ONE OR MORE TRUSTS FOR THE
BENEFIT OF SUCH FAMILY MEMBERS OR A PARTNERSHIP IN WHICH SUCH FAMILY MEMBERS ARE
THE ONLY PARTNERS, ON SUCH TERMS AND CONDITIONS AS ARE APPROPRIATE FOR SUCH
TRANSFEREES TO BE INCLUDED IN THE CLASS OF TRANSFEREES WHO MAY RELY ON A FORM
S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 TO SELL SHARES
ISSUABLE UPON EXERCISE OF OPTIONS GRANTED UNDER THE PLAN.  ANY SUCH TRANSFER
WILL BE PERMITTED ONLY IF (I) THE PARTICIPANT DOES NOT RECEIVE ANY CONSIDERATION
FOR THE TRANSFER AND (II) THE COMMITTEE EXPRESSLY APPROVES THE TRANSFER.  ANY
TRANSFEREE TO WHOM THIS OPTION IS TRANSFERRED SHALL BE BOUND BY THE SAME TERMS
AND CONDITIONS THAT GOVERNED THIS OPTION DURING THE TIME IT WAS HELD BY THE
PARTICIPANT (WHICH TERMS AND CONDITIONS SHALL STILL BE READ FROM THE PERSPECTIVE
OF THE PARTICIPANT); PROVIDED, HOWEVER, THAT THE TRANSFEREE MAY NOT TRANSFER
THIS OPTION EXCEPT BY WILL OR THE LAWS OF DESCENT AND DISTRIBUTION.  ANY SUCH
TRANSFER SHALL BE EVIDENCED BY AN APPROPRIATE WRITTEN DOCUMENT THAT THE
PARTICIPANT EXECUTES AND THE PARTICIPANT SHALL DELIVER A COPY THEREOF TO THE
COMMITTEE ON OR PRIOR TO THE EFFECTIVE DATE OF THE TRANSFER.  NO RIGHT OR
INTEREST OF THE PARTICIPANT OR ANY TRANSFEREE IN THIS OPTION SHALL BE LIABLE
FOR, OR SUBJECT TO, ANY LIEN, OBLIGATION OR LIABILITY OF THE PARTICIPANT OR ANY
TRANSFEREE.


 


3.             EXERCISE IN THE EVENT OF DEATH.  THIS OPTION SHALL BE EXERCISABLE
FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON STOCK THAT THE PARTICIPANT IS
ENTITLED TO PURCHASE PURSUANT TO SECTION 2(B) AS OF THE DATE OF THE
PARTICIPANT’S DEATH, REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT
PREVIOUSLY EXERCISED THE OPTION, IN THE EVENT THE PARTICIPANT DIES WHILE SERVING
AS A MEMBER OF THE BOARD OR THE BOARD OF DIRECTORS OF AN AFFILIATE AND PRIOR TO
THE EXPIRATION DATE AND THE TERMINATION OF THE PARTICIPANT’S RIGHTS UNDER
SECTIONS 4, 5 OR 6 OF THIS AGREEMENT.  IN THAT EVENT, THIS OPTION MAY BE
EXERCISED BY THE PARTICIPANT’S ESTATE, OR THE PERSON OR PERSONS TO WHOM HIS
RIGHTS UNDER THIS OPTION SHALL PASS BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION, FOR THE REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION DATE OR
WITHIN 180 DAYS OF THE DATE THE PARTICIPANT DIES, WHICHEVER PERIOD IS SHORTER.

 

2

--------------------------------------------------------------------------------


 


4.             EXERCISE IN THE EVENT OF DISABILITY.  THIS OPTION SHALL BE
EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON STOCK THAT THE
PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT TO SECTION 2(B) AS OF THE DATE THE
PARTICIPANT BECOMES DISABLED WITHIN THE MEANING OF CODE SECTION 22(E)(3)
(“DISABLED”), REDUCED BY THE NUMBER OF SHARES FOR WHICH THE PARTICIPANT
PREVIOUSLY EXERCISED THE OPTION, IF THE PARTICIPANT BECOMES DISABLED WHILE
SERVING AS A MEMBER OF THE BOARD OR THE BOARD OF DIRECTORS OF AN AFFILIATE AND
PRIOR TO THE EXPIRATION DATE AND THE TERMINATION OF THE PARTICIPANT’S RIGHTS
UNDER SECTIONS 3, 5 OR 6 OF THIS AGREEMENT.  IN THAT EVENT, THE PARTICIPANT MAY
EXERCISE THIS OPTION FOR THE REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION
DATE OR WITHIN 180 DAYS OF THE DATE HE CEASES TO SERVE AS A DIRECTOR ON ACCOUNT
OF BEING DISABLED, WHICHEVER PERIOD IS SHORTER.  THE COMMITTEE, IN ITS SOLE
DISCRETION, SHALL DETERMINE WHETHER THE PARTICIPANT IS DISABLED FOR PURPOSES OF
THIS AGREEMENT.


 


5.             EXERCISE AFTER TERMINATION OF EMPLOYMENT OR SERVICE.  THIS OPTION
SHALL BE EXERCISABLE FOR ALL OR PART OF THE NUMBER OF SHARES OF COMMON STOCK
THAT THE PARTICIPANT IS ENTITLED TO PURCHASE PURSUANT SECTION 2(B) AS OF THE
DATE THE PARTICIPANT CEASES TO SERVE AS A MEMBER OF THE BOARD OR THE BOARD OF
DIRECTORS OF AN AFFILIATE, REDUCED BY THE NUMBER OF SHARES FOR WHICH THE
PARTICIPANT PREVIOUSLY EXERCISED THE OPTION, IF THE PARTICIPANT CEASES TO BE
EMPLOYED BY, OR PROVIDE SERVICES TO, THE COMPANY OR ANY AFFILIATE OTHER THAN ON
ACCOUNT OF DEATH, BECOMING DISABLED OR BEING TERMINATED FOR CAUSE AND PRIOR TO
THE EXPIRATION DATE AND THE TERMINATION OF THE PARTICIPANT’S RIGHTS UNDER
SECTIONS 3, 4 OR 6 OF THIS AGREEMENT.  IN THAT EVENT, THE PARTICIPANT MAY
EXERCISE THIS OPTION FOR THE REMAINDER OF THE PERIOD PRECEDING THE EXPIRATION
DATE OR UNTIL THE DATE THAT IS 30 DAYS AFTER THE DATE HE CEASES TO SERVE AS A
DIRECTOR, WHICHEVER PERIOD IS SHORTER.


 


6.             TERMINATION OF SERVICE FOR CAUSE.  NOTWITHSTANDING ANY OTHER
PROVISION OF THIS AGREEMENT, ALL RIGHTS HEREUNDER WILL BE IMMEDIATELY
DISCONTINUED AND FORFEITED, AND THE COMPANY SHALL NOT HAVE ANY FURTHER
OBLIGATION HEREUNDER TO THE PARTICIPANT AND THE OPTION WILL NOT BE EXERCISABLE
FOR ANY NUMBER OF SHARES OF COMMON STOCK (EVEN IF THE OPTION PREVIOUSLY BECAME
EXERCISABLE), ON AND AFTER THE TIME THE PARTICIPANT IS REMOVED FROM SERVICE ON
THE BOARD OR THE BOARD OF DIRECTORS OF AN AFFILIATE FOR CAUSE.


 


7.             AGREEMENT TO TERMS OF THE PLAN AND AGREEMENT.  THE PARTICIPANT
HAS RECEIVED A COPY OF THE PLAN, HAS READ AND UNDERSTANDS THE TERMS OF THE PLAN
AND THIS AGREEMENT, AND AGREES TO BE BOUND BY THEIR TERMS AND CONDITIONS.


 


8.             TAX CONSEQUENCES.  THE PARTICIPANT ACKNOWLEDGES (I) THAT THERE
MAY BE ADVERSE TAX CONSEQUENCES UPON ACQUISITION OR DISPOSITION OF THE SHARES OF
COMMON STOCK RECEIVED UPON EXERCISE OF THIS OPTION AND (II) THAT PARTICIPANT
SHOULD CONSULT A TAX ADVISER PRIOR TO SUCH ACQUISITION OR DISPOSITION.  THIS
OPTION IS INTENDED TO BE EXEMPT FROM CODE SECTION 409A.  HOWEVER, THE
PARTICIPANT IS SOLELY RESPONSIBLE FOR DETERMINING THE TAX CONSEQUENCES OF THE
OPTION AND FOR SATISFYING THE PARTICIPANT’S TAX OBLIGATIONS WITH RESPECT TO THE
OPTION (INCLUDING, BUT NOT LIMITED TO, ANY INCOME OR EXCISE TAXES RESULTING FROM
THE APPLICATION OF CODE SECTION 409A), AND THE COMPANY SHALL NOT BE LIABLE IF
THIS OPTION IS SUBJECT TO CODE SECTION 409A.


 


9.             FRACTIONAL SHARES.  FRACTIONAL SHARES SHALL NOT BE ISSUABLE
HEREUNDER, AND WHEN ANY PROVISION HEREOF MAY ENTITLE THE PARTICIPANT TO A
FRACTIONAL SHARE SUCH FRACTIONAL SHARE SHALL BE DISREGARDED.

 

3

--------------------------------------------------------------------------------


 


10.           CHANGE IN CAPITAL STRUCTURE.  THE TERMS OF THIS OPTION SHALL BE
ADJUSTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THE PLAN AS THE
COMMITTEE DETERMINES IS EQUITABLY REQUIRED IN THE EVENT THE COMPANY EFFECTS ONE
OR MORE STOCK DIVIDENDS, STOCK SPLITS, SUBDIVISIONS OR CONSOLIDATIONS OF SHARES
OR OTHER SIMILAR CHANGES IN CAPITALIZATION.


 


11.           NOTICE.  ANY NOTICE OR OTHER COMMUNICATION GIVEN PURSUANT TO THIS
AGREEMENT, OR IN ANY WAY WITH RESPECT TO THIS OPTION, SHALL BE IN WRITING AND
SHALL BE PERSONALLY DELIVERED OR MAILED BY UNITED STATES REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO THE FOLLOWING ADDRESSES:


 

If to the Company:

EarthLink, Inc.

 

1375 Peachtree Street - Level A

 

Atlanta, Georgia 30309

 

Attention: Secretary

 

 

If to the Participant:

 

 

 

 

 

 

 

 

 


12.           SHAREHOLDER RIGHTS.  THE PARTICIPANT SHALL NOT HAVE ANY RIGHTS AS
A SHAREHOLDER WITH RESPECT TO SHARES OF COMMON STOCK SUBJECT TO THIS OPTION
UNTIL THE ISSUANCE OF THE SHARES UPON EXERCISE OF THE OPTION.


 


13.           NO RIGHT TO CONTINUED SERVICE.  THIS OPTION DOES NOT CONFER UPON
THE PARTICIPANT ANY RIGHT WITH RESPECT TO CONTINUED SERVICE WITH THE COMPANY OR
ANY AFFILIATE, NOR SHALL IT INTERFERE IN ANY WAY WITH THE RIGHT OF THE COMPANY
OR ANY AFFILIATE TO REMOVE THE PARTICIPANT FROM ITS BOARD OF DIRECTORS AT ANY
TIME WITHOUT ASSIGNING A REASON THEREFOR.


 


14.           BINDING EFFECT.  SUBJECT TO THE LIMITATIONS STATED ABOVE AND IN
THE PLAN, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
LEGATEES, DISTRIBUTEES, AND PERSONAL REPRESENTATIVES OF THE PARTICIPANT AND THE
SUCCESSORS OF THE COMPANY.


 


15.           CONFLICTS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE PROVISIONS OF
THE PLAN AND THE PROVISIONS OF THIS AGREEMENT, THE PROVISIONS OF THE PLAN SHALL
GOVERN.  ALL REFERENCES HEREIN TO THE PLAN SHALL MEAN THE PLAN AS IN EFFECT ON
THE DATE HEREOF.


 


16.           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN A NUMBER OF
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH
TOGETHER SHALL CONSTITUTE ONE IN THE SAME INSTRUMENT.


 


17.           MISCELLANEOUS.  THE PARTIES AGREE TO EXECUTE SUCH FURTHER
INSTRUMENTS AND TAKE SUCH FURTHER ACTIONS AS MAY BE NECESSARY TO CARRY OUT THE
INTENT OF THE PLAN AND THIS AGREEMENT.  THIS AGREEMENT AND THE PLAN SHALL
CONSTITUTE THE ENTIRE AGREEMENT OF THE PARTIES WITH RESPECT TO THE SUBJECT
MATTER HEREOF.


 


18.           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF DELAWARE, EXCEPT TO THE EXTENT FEDERAL LAW APPLIES.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

 

[Participant’s Name]

 

5

--------------------------------------------------------------------------------